ORDER

SMITH, Chief Judge.
This matter is before the court on Plaintiffs Motion for Reconsideration of the court’s reassignment of this case from Judge Damich to Judge Firestone.
Whether or not General Motors’ position or the government’s is justified in this dispute is not the province of the Chief Judge but of the trial judge. The contentions raised in this motion to reconsider transfer are more properly raised with Judge Firestone through a motion or a status conference. The court sees no reason to deviate from the longstanding policy approving transfers that a judge is convinced will serve the interests of efficient judicial administration.
It should be remembered that the decisions of a federal trial court are not binding precedent, unlike an appellate tribunal’s *653precedential decisions. It also seems highly unlikely that a consent resolution of an issue in one case will prejudice that judge in a different case, particularly in this area of the law.
The Motion is, therefore, DENIED.
IT IS SO ORDERED.